96-388

                                                                         No. 96-388

                                         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                                              1997



                                                                     LARRY ISAKSON,

                                                            Plaintiff and Appellant,

                                                                                v.

                                                BURLINGTON NORTHERN RAILROAD COMPANY,

                                                           Defendant and Respondent.




                         APPEAL FROM:   District Court of the First Judicial District,
                                   In and for the County of Lewis and Clark,
                                  The Honorable Robert Goff, Judge presiding.


                                                                 COUNSEL OF RECORD:

                                                                     For Appellant:

                                        William A. Rossbach and Elizabeth A. Brennan;
                                           Rossbach and Whiston; Missoula, Montana

                                                                    For Respondent:

                                           Jeffrey Hedger; Kroschel, Yerger & Hedger;
                                                       Billings, Montana



                                                Submitted on Briefs: January 16, 1997

                                                             Decided:           May 1, 1997
                                                                             Filed:


                                           __________________________________________
                                                              Clerk

                               Justice Jim Regnier delivered the opinion of the Court.

     Larry Isakson alleges he was injured while working for Burlington Northern
Railroad Company in Park County, Montana, where he also resides. On January 5,
1993, Isakson filed a complaint under the Federal Employers' Liability Act (FELA), 45
U.S.C.    51-60 (1994) in Cascade County. On January 12, 1995, Burlington Northern


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/96-388%20Opinion.htm (1 of 2)4/11/2007 2:38:24 PM
 96-388

moved for a change of venue under   25-2-122(2), MCA, which provided specific venues
for tort suits brought against nonresident corporations. On May 7, 1996, the Eighth
Judicial District Court granted Burlington Northern's motion for a change of venue to the
First Judicial District Court, Lewis and Clark County. Isakson appeals from the order
granting the change of venue.
     This Court recently held in Davis v. Union Pacific Railroad Company (Mont.
April 16, 1997), No. 96-163, that   25-2-122(2), MCA, is unconstitutional because it
violates the Equal Protection Clause of the Montana Constitution. Our ruling in that case
is controlling over the issues presented in this appeal.
     Based on our ruling in Davis, the order granting the change of venue in this case
is reversed, and this case is remanded to the District Court for proceedings consistent
with our decision in Davis.
                                   /S/ JIM REGNIER

We Concur:

/S/       J. A. TURNAGE
/S/       JAMES C. NELSON
/S/       WILLIAM E. HUNT, SR.
/S/       TERRY N. TRIEWEILER


Justice W. William Leaphart, dissenting.
     I dissent for the reason set forth in my dissent in Davis v. Union Pacific Railroad
Company (Mont. April 16, 1997), No. 96-163.

                                   /S/ W. WILLIAM LEAPHART
Justice Karla M. Gray joins in the foregoing dissent.

                                                               /S/       KARLA M. GRAY




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/96-388%20Opinion.htm (2 of 2)4/11/2007 2:38:24 PM